Title: To James Madison from Tench Coxe, [ca. May–June 1810]
From: Coxe, Tench
To: Madison, James


          
            [ca. May–June 1810]
          
          The present condition of the world certainly demands all the consideration of every wise and good man, which his situation permits or requires him to bestow upon a temporal subject.
          The war, which in various forms and upon several grounds, has been carried on between France and her adversaries, has reached a degree of seriousness, which ensures consequences of the most extensive effects and influences.
          Great Britain arrogantly tramples on the decencies of public life, perseveres in the most extravagant and false pretensions, goads her wild enemy to new extremes by evil examples, officially declares she will not abandon the principles of her orders in council, continues to recruit her navy out of our ships, enacts, by her executive, non intercourse of Neutrals with her enemies, however recently her friends, as freely as she would forbid the intercourse of her own subjects by act of her legislature, & rewards those, who have insulted our flag & assumed our jurisdiction with increased honors & emoluments.
          France observes no measure in her counter Operations, establishes officers, offices, dispensations, penalties and regulations within the jurisdiction of other governments, operates no less by revolutionary means in the civil walks of neighbouring states than by arms in the field of battle, and bears as severely, thro her influence on the continental cabinets, upon the commerce of our country as upon that of Great Britain.
          
          It is yet to be seen what will be the precise and full effect of the measures of the United States at the last Session of Congress, upon France & England. The recent Treaty of France, and Holland, the advices from Mr. Forbes and from Gottenberg, the letter of the Duke of Cadore, the St. Sebastians cases, the acts of Naples & at Trieste, & the condemnations in the Danish or Norwegian court of Appeals are ill Omens.
          The brief, but widely sweeping blockades of Portugal & Spain, following the explicit avowals of Mr. Canning & the silence of Ld. Wellesly respecting their existing orders, promise us as much future evil as to that Government may seem good.
          In this state of things, if we consider their actual posture and their true nature, we shall see two possible issues, which it may be useful to anticipate.
          1. One or the other side will relax
          or
          2. Both will continue to injure.
          #If General de Moustier comes out with powers to do away all matters of irregularity and injury, England will probably break the peace.#
          If England, awakened to the unwarrantable extremity of things and by a French, Swedish German Danish, Italian & Turkish attack on Russia and on her Communications with Britain thro the Baltic & the Black Seas, should on her part, determine to relax, the recent Conduct of France and our standing as the sole & useful connexion of GBritain render war from the Emperor Napoleon far more than probable.
          If neither England nor France should relax then, it is not to be doubted their extreme orders and decrees, will be more extravagantly executed and that new supplements to them, in the same spirit, will be made, instead of repeals and relaxations.
          It is a time for all the wisdom of the innocent and well intentioned.
          There appears much reason to expect an attack of the privateers from the whole continental coast of Europe upon the trade between the United States & British Europe. If France does not decide to set us at variance with England by rescinding her decrees, we may perhaps hear of the capture the ships from America with cotton, wood, potash, flax seed, grain, and tropical produce.
          In such a Season the preparation of the instruments of defence, manufactures, the cement of the union, internal improvements, the removal of local, personal & real-party prejudices by the most temperate and lucid explanations of the measures of the government, appear to merit all our exertions, and cares.
          French Men of no light Character occasionally agitate the idea between the marks # # on the 2d. page. So far and so long as it would give us Justice in peace, it would certainly be well; but if unhappily the heightened passions of Britain should pervert it into a pabulum to jealousy or hostility, inducing

a quarrel between us, it would hasten her convulsions her fall. Our Magnanimity may look down upon her errors, her insults and her injus⟨ti⟩ces thro the medium of a virtuous and wise policy, which would desire and promote her preservation to balance the fearful & stupendous power of her wonderful adversary.
        